GUIDRY, Judge.
MOTION TO DISMISS
We issued, ex proprio motu, a rule to show cause why plaintiff-appellant’s appeal in this matter should not be dismissed due to her failure to timely file an appeal bond. Plaintiff-appellant has answered the rule.
We dismiss the appeal.
The trial court granted a motion for summary judgment in favor of defendant on October 27, 1977, and notice of judgment was mailed by the clerk of court on the same day.
A summary judgment is a final, appealable judgment. LSA-C.C.P. art. 968. Since a new trial was not applied for, appellant had until January 9,1978, within which to perfect her devolutive appeal. LSA-C. C.P. art. 2087. Plaintiff-appellant timely obtained an order of appeal on December 13, 1977. However, since the appeal bond was not filed until January 17, 1978, the appeal is untimely and must therefore be dismissed. Act 176 of 1977, eliminating the requirement of security for a devolutive appeal, applies only to appeals in which the order of appeal is granted on or after January 1, 1978. See Robbins v. Estate of Camille Bordelon, 356 So.2d 113 (La.App. 3rd Cir. 1978).
For the reasons assigned, plaintiff-appellant’s appeal is dismissed at her cost.
APPEAL DISMISSED.